OMB APPROVAL OMB Number:3235-0058 Expires:August 31, 2015 Estimated average burden hours per response:2.50 SEC FILE NUMBER 333-173039 CUSIP NUMBER 42225M102 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING (Check one): x Form10-Ko Form20-Fo Form11-Ko Form10-Qo Form10-Do FormN-SAR o FormN-CSR For Period Ended: December 31, 2013 o Transition Report on Form10-K o Transition Report on Form20-F o Transition Report on Form11-K o Transition Report on Form10-Q o Transition Report on FormN-SAR For the Transition Period Ended: Read Instruction (on back page) Before Preparing Form. Please Print or Type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I REGISTRANT INFORMATION Health Revenue Assurance Holdings, Inc. Full Name of Registrant Former Name if Applicable 8551 W. Sunrise Boulevard, Suite 304 Address of Principal Executive Office (Street and Number) Plantation, Florida 33322 City, State and Zip Code PART II RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule12b-25(b), the following should be completed. (Check box if appropriate) x (a) The reason described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense (b) The subject annual report, semi-annual report, transition report on Form10-K, Form20-F, Form11-K, FormN-SAR or FormN-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form10-Q or subject distribution report on Form10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant’s statement or other exhibit required by Rule12b-25(c) has been attached if applicable. PART III NARRATIVE State below in reasonable detail why Forms 10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. Health Revenue Assurance Holdings, Inc. (the "Company") is unable to file its Annual Report on Form 10-K for the year ended December 31, 2013 (the "Form 10-K"), prior to the filing deadline due to a delay experienced by the Company in completing its financial statements and other disclosuresin the Form 10-K. The Company could not complete the current Form 10-K filing for the year ended December 31, 2013, without unreasonable effort or expense. The Company expects to file the Form 10-K no later than the fifteenth calendar day following the prescribed due date. This Form 12b-25 contains “forward-looking statements” under the Private Securities Litigation Reform Act of 1995 that reflect the Company’s judgment and involve risks and uncertainties as of the date of this report. These forward looking statements include those related to the timing of the completion of the Company’s financial statements and the filing of the Form 10-K.Actual events or results may differ materially from the results predicted or from any other forward-looking statements made by, or on behalf of, the Company and should not be considered as an indication of future events or results. Potential risks and uncertainties include, among other things: the timing of completion of the Company’s filing of its Form 10-K and the additional risks and important factors described in the Company’s other reports filed with the SEC, which are available at the SEC’s website at http://www.sec.gov. All of the statements in this report on Form 12b-25 are made as of the date of this filing, and the Company undertakes no duty to update this information, except as required by law. PART IV OTHER INFORMATION Name and telephone number of person to contact in regard to this notification Evan McKeown 472-2340 (Name) (Area Code) (Telephone Number) Have all other periodic reports required under Section13 or 15(d) of the Securities Exchange Act of 1934 or Section30 of the Investment Company Act of 1940 during the preceding 12months or for such shorter period that the registrant was required to file such report(s) been filed? If answer is no, identify report(s). YesxNoo Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? YesoNox If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. Health Revenue Assurance Holdings, Inc. (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date March 31, 2014 By /s/ Evan McKeown Evan McKeown Chief Financial Officer
